In an action, inter alia, to recover damages for fraud and for violation of the Donnelly Act (General Business Law § 340), the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Copertino, J.), dated January 30, 1991, as, upon renewal of that branch of the defendant’s motion which was to dismiss the eleventh cause of action, adhered to the original determination dismissing that cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs’ eleventh cause of action to recover damages for fraudulent misrepresentation must be dismissed, since the plaintiffs failed to assert facts from which it could be inferred that they justifiably relied to their detriment on the allegedly false information (see, Bello v Cablevision Sys. Corp., 185 AD2d 262 [decided herewith]). Harwood, J. P., Balletta, Lawrence and Santucci, JJ., concur.